Filed 12/19/22 P. v. Peyton CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B320908
                                                          (Super. Ct. No. 2016004171)
     Plaintiff and Respondent,                                 (Ventura County)

v.

LEE EDWARD PEYTON,

     Defendant and Appellant.


      Lee Edward Peyton appeals from the trial court’s order
denying his motion to vacate certain fines and fees. We vacate
the order.
           FACTUAL AND PROCEDURAL HISTORY
      In 2017, a jury convicted Peyton of three counts of lewd acts
on a child (Pen. Code,1 § 288, subd. (c)(1)) and one count of rape
(§ 261, subd. (a)(2)). The trial court sentenced him to 66 years to
life in state prison. The court also ordered Peyton to pay various
fines and fees, including a $506.68 booking fee (Gov. Code, former


         1 Unlabeled         statutory references are to the Penal Code.
§§ 29550.1 & 29550.2) and a $300.00 public defender fee (former
§ 987.5). This court affirmed the judgment on direct appeal.
(People v. Peyton (Aug. 16, 2018, B283608) [nonpub. opn.].)
       In 2022, Peyton moved to vacate all the fines and fees
imposed at sentencing. The trial court denied the motion.
                            DISCUSSION
       Peyton contends, and the Attorney General concedes, that
the trial court should have granted his motion insofar as he
requested vacating the booking and public defender fees imposed
as part of his sentence. We agree.
       As of July 1, 2021, a trial court no longer has the ability to
order a convicted defendant to pay certain fines and fees,
including booking fees and public defender fees. (Assem. Bill. No.
1869 (2019-2020 Reg. Sess.), stats. 2020, ch. 92, §§ 1, 11, & 62.)
Any balance of those fees remaining on July 1, 2021, is
unenforceable and uncollectible, and any portion of a judgment
imposing them must be vacated. (Gov. Code, § 6111, subd. (a)
[booking fees]; § 1465.9, subd. (a) [public defender fees].) This is
true for all cases where the now-eliminated fees were owed as of
the vacatur statutes’ effective dates. (People v. Greeley (2021) 70
Cal.App.5th 609, 626-627; People v. Clark (2021) 67 Cal.App.5th
248, 260.) Because Peyton’s is such a case, the trial court should
have granted his motion insofar as it requested vacating the
booking and public defender fees.
                            DISPOSITION
       The portion of the trial court’s May 19, 2022, order denying
Peyton’s request to vacate the booking fee and public defender fee
from the judgment in his 2017 case is vacated. In all other
respects, the order is affirmed. The trial court is directed to




                                 2
prepare an amended abstract of judgment and send a certified
copy to the Department of Corrections and Rehabilitation.
      NOT TO BE PUBLISHED.




                                   BALTODANO, J.


We concur:



                 GILBERT, P. J.



                 YEGAN, J.




                               3
                   Michele M. Castillo, Judge

               Superior Court County of Ventura

                ______________________________


      Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Idan Ivri and Peggy Z. Huang, Deputy
Attorneys General, for Plaintiff and Respondent.